Citation Nr: 1819350	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  11-18 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for right hand disability. 

3.  Entitlement to service connection for left ankle disability.  


WITNESSES AT HEARING ON APPEAL

Veteran and L.J. 


ATTORNEY FOR THE BOARD

S. Sorathia, Counsel



INTRODUCTION

The Veteran served on active duty from December 1961 to November 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and May 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

The Veteran perfected an appeal and requested a Board hearing regarding the service connection claims for left ankle disability and bilateral hearing loss.  During the January 2018 Board hearing, the Veteran was informed that the service connection claims for bilateral foot disability and right hand disability were on appeal.  The Veteran clarified that he was only seeking service connection for a left ankle disability rather than a bilateral foot disability.  See also April 2014 DRO conference report.  He proceeded to provide testimony as to the left ankle.  

Although the service connection claim for right hand disability was not certified to the Board, the claim is now within the Board's appellate jurisdiction given that he was informed that the issue was on appeal and he provided testimony on the issue.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  He was not informed at the hearing that the issue of service connection for bilateral hearing loss was on appeal and he did not provide testimony as to this issue.  However, a remand for an additional Board hearing is not required in the instant case as the Board has granted the service connection claim in the decision below.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2014).


FINDINGS OF FACT

1.  After resolving reasonable doubt in favor of the Veteran, his bilateral hearing loss had its onset in service. 

2.  The preponderance of the evidence is against a finding that right hand and left ankle disabilities had its onset in service or is otherwise related to service.     


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss are met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).      

2.  The criteria for entitlement to service connection for right hand and left ankle disabilities have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2017).      


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Bilateral Hearing Loss

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  

In sum, it appears that the Veteran's contention is that his bilateral hearing loss had its onset in service as a result of exposure to acoustic trauma during service.  

The Veteran is competent to report difficulties he noticed with his hearing ability since separation from service as this is within his lay observation.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board finds this statement to be credible given the nature and circumstances of his service in light weapons infantry.    

A May 2014 VA examination report reveals that he has a bilateral hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  The examiner provided a negative medical opinion and stated that the Veteran demonstrated hearing within normal limits upon separation from service.  The examiner further stated that the origin of hearing loss would be "something that occurred to both ears" given his symmetrical hearing loss.  However, the examiner did not adequately explain why his demonstrated hearing loss is not related to service.  Moreover, the examiner did not adequately consider the Veteran's statements that his hearing loss started during his exposure to gunfire in service.  Accordingly, the examination report is not adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Thus, the Board finds that the evidence is at least in equipoise.  After resolving reasonable doubt in favor of the Veteran, service connection for bilateral hearing loss is warranted.  

Service Connection Claims for Right Hand and Left Ankle Disabilities 

The Veteran contends that he has disabilities of the right hand and left ankle as a result of injuries that occurred during service.  

Service treatment records reveal that the Veteran had a July 1963 fracture of the 5th right metacarpal.  August 1963 service records show that he received a cast of the right forearm and hand due to the injury.  The Veteran had a left ankle strain in November 1962.  He also had tenderness from a left ankle injury in March 1983.  The record noted that there was no significant injury.  At separation in October 1963, the Veteran denied foot trouble and evaluations of the feet and upper extremities were normal.  

A December 1974 treatment record appears to highlight an injury to the right middle finger.  However, this is different than the 5th right metacarpal that was injured during service.  Moreover, the December 1974 record notes no evidence of abnormality.  

Additional post-service treatment records reveal that the Veteran has a diagnosis of rheumatoid arthritis that impacts his hands and feet.  However, treatment records do not relate the rheumatoid arthritis to service or provide a date of diagnosis within one year of separation from service.  38 C.F.R. § 3.309(a). 
The Veteran was afforded VA examinations in May 2013 and April 2014.  The examiners acknowledged the in-service injuries to the right hand and left ankle but opined that the arthritis was less likely than not related to service.  The May 2013 VA examiner noted that the in-service right hand injury was a localized injury that heeled and that his rheumatoid arthritis had diffuse symptoms that involved both the bilateral upper and lower extremities.  The April 2014 VA examiner also noted that the Veteran did not require any follow ups for his left ankle in service and that the separation examination did not note any ongoing symptoms of the ankle.  The examiner also highlights the significant period of time that has passed since service and the arthritis.  These examination reports are adequate as the examiners conducted evaluations of the Veteran, reviewed the medical history, and provided thorough rationales to support the conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Although the Veteran is competent to discuss symptoms that are within his lay observation, he testified during the Board hearing that his disabilities did not "really bother" him after separation and that he later started experiencing symptoms.  Moreover, the Veteran is not competent to relate his current symptoms to service since he does not have the requisite medical expertise.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

During the Board hearing, the Veteran testified that he received treatment in the 1970s.  However, a remand to obtain these records is not necessary since the Veteran noted in July 2011 that he has since forgotten some of the names of the doctors that he has seen for treatment.  Moreover, records dated from the 1970s are still several years after separation from service.  

Although there appears to be outstanding treatment records from a Dr. C., the Board finds that a remand to obtain these records is not necessary as the Veteran's current disability has been established and there is no indication from the Veteran or otherwise that the records relate his arthritis to service.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  
There is no positive medical opinion of record nor is the Veteran competent to relate his symptoms to service.  As such, the preponderance of the evidence is against a finding that the Veteran has a right hand or left ankle disability that is related to service.  The most probative evidence fails to link any disability of the right hand or left ankle to service.  Accordingly, the benefit of the doubt doctrine does not apply, and service connection for right hand disability and left ankle disability are not warranted.  
   
ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for left ankle disability is denied. 

Service connection for right hand disability is denied.  


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


